Case 4:18-cv-00149-RAS-CAN Document 39 Filed 01/09/19 Page 1 of 2 PageID #: 140



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS


 CRAIG CUNNINGHAM,                            §
                                              §
                   Plaintiff.                 §
                                              §
        vs.                                   §       Case No. 4:18-CV-00149-ALM-CAN
                                              §
 AMERICAN FRESH START, LLC;                   §
 ALI AHMED SALAME,
                                              §
                     Defendants.              §


                                   NOTICE OF SETTLEMENT

        Defendants American Fresh Start, LLC, and Ali Ahmed Salame, by and through

 undersigned counsel, hereby notifies the Court that the parties have settled all claims in this

 action. Pursuant to the Settlement Agreement, the final payment is due to Plaintiff on February

 8, 2019. Upon receipt of the final payment, the parties are to enter into an Agreed Order of

 Dismissal with Prejudice to resolve this matter. Closing documents are to follow in the above

 styled and numbered cause.

        Respectfully submitted this 9th day of January, 2019.




 ______________________________________________________________________________
 NOTICE OF SETTLEMENT
 3088391 v1-26264/0002 DRAFTS
Case 4:18-cv-00149-RAS-CAN Document 39 Filed 01/09/19 Page 2 of 2 PageID #: 141



                                                Respectfully submitted,

                                                GODWIN BOWMAN PC

                                                By: /s/ Sidney H. Scheinberg
                                                Sidney H. Scheinberg
                                                State Bar No. 17736620
                                                Bruce W. Bowman, Jr.
                                                State Bar No. 02752000
                                                1201 Elm Street, Suite 1700
                                                Dallas, TX 75270
                                                Telephone: (214) 939-4501
                                                Fax: (214)527-3156
                                                Email: SScheinberg@GodwinBowman.com
                                                Email: BBowman@GodwinBowman.com
                                                Attorneys for American Fresh Start, LLC, and
                                                Ali Ahmed Salame



                                  CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above foregoing Notice of Settlement has been

 sent by first class mail to the following parties, this January 9, 2019.

 Craig Cunningham
 5543 Edmonson Pike, Suite 248
 Nashville, TN 37211



                                                By: /s/ Sidney H. Scheinberg
                                                    Sidney H. Scheinberg




 ______________________________________________________________________________
 NOTICE OF SETTLEMENT
 3088391 v1-26264/0002 DRAFTS
